DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 06/07/2022 is acknowledged.

Drawings
The drawings are objected to because:
In Figs. 4 and 6, it is unclear as to what the dark black rectangles signify
In Fig. 5, box “504”, it is unclear as to what the phrase “cross-sectional es” is
In Figs. 4, 6, 8A, and 8B – the quality of the Drawings is insufficient because the text and images are not clearly discernable
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US 2012/0130242, of record) in view of “Evaluation of peripheral atherosclerosis: A comparative analysis of angiography and intravascular ultrasound imaging” by Z.M. Arthurs et al. Journal of Vascular Surgery. April 2010 (hereinafter as Arthurs).
Regarding claim 1, Burgess discloses a method for automatically displaying cross-sectional images of an intravascular ultrasound (IVUS) imaging procedure (Abstract: “intravascular ultrasound imaging system”; “plurality of cross-sectional images”), the method comprising: receiving IVUS data representing data obtained at a plurality of sites along a lumen of a patient blood vessel; processing the IVUS data to form a series of cross-sectional images, wherein the cross-sectional images are longitudinally-offset from one another along a length of the lumen ([0062]; Fig. 5: “The positioning of the cross-sectional images 504 and 506 along the longitudinal view 502 are represented by markers 514 and 516”); and automatically selecting, without user intervention, and concurrently displaying two lumen images from the set of cross-sectional images ([0062]; Fig. 5: the display, automatically, shows “two cross-sectional images 504 and 506”).  Burgess does not explicitly disclose that the two lumen images are of minimal and maximal values.  However, Burgess states that, “IVUS imaging systems can be used to determine the existence of intravascular obstruction or stenosis, as well as the nature and degree of the obstruction or stenosis” ([0003]).  One having ordinary skill in the art would have found it obvious from this teaching that the minimum and maximum lumen areas of a vessel under suspicion of stenosis are critical features because the signature of stenosis is vessel narrowing.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to consider IVUS images of minimal and maximal lumen areas, as to provide a profile of such vessel narrowing.  Burgess does not explicitly disclose displaying a numerical indication of area of stenosis calculated from a minimum lumen area and a maximum lumen area.  However, Arthurs teaches calculating an “Area stenosis” by the following computation: 1 – ([lumen area] / [vessel area]) (p.934: “Data acquisition”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the area calculation of Arthurs to the determination of stenosis performed by Burgess, as to provide a quantitative assessment of vessel clearance.
Regarding claim 2, while Burgess does not explicitly disclose the order in which an image is selected, it would have been obvious to one having ordinary skill in the art that a maximum lumen images is considered before the minimum lumen image because it is common to acquire a baseline, or healthy, vessel morphology before comparing this type of image to a suspected case of stenosis.  Burgess states that, “IVUS imaging systems can be used to determine the existence of intravascular obstruction or stenosis, as well as the nature and degree of the obstruction or stenosis” ([0003]).  One having ordinary skill in the art would have found it obvious from this teaching that the minimum and maximum lumen areas of a vessel under suspicion of stenosis are critical features because the signature of stenosis is vessel narrowing.
Regarding claims 3 and 4, Burgess does not explicitly disclose that the minimum lumen image is selected based on lumen area or lumen diameter.  However, Arthurs teaches calculating an “Area stenosis” by the following computation: 1 – ([lumen area] / [vessel area]) and a “Diameter stenosis” by the following computation: 1 – ([lumen diameter] / [vessel diameter]) (p.934: “Data acquisition”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the area and diameter calculations of Arthurs to the determination of stenosis performed by Burgess, as to provide a quantitative assessment of vessel clearance.
Regarding claim 5, Burgess discloses displaying a longitudinal view of the lumen based on the cross-sectional images ([0062]; Fig. 5: “longitudinal view 502”).
Regarding claim 6, Burgess discloses indicating on the longitudinal view positions of the minimum lumen image and the maximum lumen image ([0062]; Fig. 5: “markers 514 and 516”).
Regarding claim 7, Burgess does not explicitly disclose displaying a numerical indication of plaque burden.  However, Arthurs teaches calculating an “Area stenosis” by the following computation: 1 – ([lumen area] / [vessel area]) and a “Diameter stenosis” by the following computation: 1 – ([lumen diameter] / [vessel diameter]) (p.934: “Data acquisition”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the area and diameter calculations of Arthurs to the determination of stenosis performed by Burgess, as to provide a quantitative assessment of vessel clearance.
Regarding claims 8 and 9, Burgess discloses providing and displaying lumen boundary/border around lumens in an image (Fig. 5), Arthurs discloses this as well (Fig. 2).
Regarding claims 10 and 11, Burgess does not explicitly disclose displaying a lumen area/diameter estimate for either the minimum lumen image or the maximum lumen image or both.  However, Burgess states that, “IVUS imaging systems can be used to determine the existence of intravascular obstruction or stenosis, as well as the nature and degree of the obstruction or stenosis” ([0003]).  One having ordinary skill in the art would have found it obvious from this teaching that the minimum and maximum lumen areas of a vessel under suspicion of stenosis are critical features because the signature of stenosis is vessel narrowing.  Additionally, Arthurs teaches calculating an “Area stenosis” by the following computation: 1 – ([lumen area] / [vessel area]) and a “Diameter stenosis” by the following computation: 1 – ([lumen diameter] / [vessel diameter]) (p.934: “Data acquisition”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the area and diameter calculations of Arthurs to the determination of stenosis performed by Burgess, as to provide a quantitative assessment of vessel clearance.
Regarding claim 12, Burgess does not explicitly disclose that the area of stenosis is calculated as (1-(minimum lumen area/maximum lumen area))* 100%.  However, Arthurs teaches calculating an “Area stenosis” by the following computation: 1 – ([lumen area] / [vessel area]) (p.934: “Data acquisition”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the area calculation of Arthurs to the determination of stenosis performed by Burgess, as to provide a quantitative assessment of vessel clearance.
Regarding claims 13 and 14, Burgess does not explicitly disclose displaying a minimum and maximum lumen diameter.  However, Burgess states that, “IVUS imaging systems can be used to determine the existence of intravascular obstruction or stenosis, as well as the nature and degree of the obstruction or stenosis” ([0003]).  One having ordinary skill in the art would have found it obvious from this teaching that the minimum and maximum lumen diameters of a vessel under suspicion of stenosis are critical features because the signature of stenosis is vessel narrowing.  Additionally, Arthurs teaches calculating a “Diameter stenosis” by the following computation: 1 – ([lumen diameter] / [vessel diameter]) (p.934: “Data acquisition”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the area and diameter calculations of Arthurs to the determination of stenosis performed by Burgess, as to provide a quantitative assessment of vessel clearance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793